DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 102	3
A. Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0028307 (“Kim”).	3
III. Claim Rejections - 35 USC § 103	6
A. Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.	6
IV. Response to Arguments	8
V. Allowable Subject Matter	9
Conclusion	9


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0028307 (“Kim”).
With regard to claim 17, Kim discloses, generally in Fig. 4,
117. (Currently Amended) A bonding member for a display device comprising:  
[1] 2a bonding layer ADH;  
[2] 3a first protective film ENC disposed on the bonding layer ADH and having first  [right DAMB in Fig. 4] and second [left DAMB in Fig. 4] light absorbing patterns DAMB, which overlap the bonding layer ADH, respectively [¶¶ 35-36]; 4and 
[3] sa second protective film [“release film” at ¶ 27 but not shown] disposed under the bonding layer ADH.

With regard to feature [2] of claim 17, the right DAMB pattern shown in Fig. 4, which is innermost of the two DAMB patterns, reads on the claimed “first light absorbing pattern”, and the left DAMB pattern shown in Fig. 4, which is outermost of the two DAMB patterns, reads on the claimed “second light absorbing pattern”.  In this regard, Kim states,
[0035] As shown in FIG. 4, the dam DAM may further include a dam bank DAMB for defining an application area of the sealant SL.  … Further, the dam bank DAMB is formed at a position contacting both edges of a drawing line of the sealant SL in at least one of the encapsulation plate ENC and the back plane BPL and limits the diffusion of the sealant SL.
(Kim: ¶ 35)
Kim explains that the cross-section of the DAM shown in Fig. 4 includes the DAMB patterns formed (1) along inner side of the “drawing line of the sealant SL” (id.) , i.e. the right DAMB pattern in Fig. 4 and (2) along outer side of the “drawing line of the sealant SL” (id.), i.e. the left DAMB pattern in Fig. 4.  The sealant SL surrounds the display as being formed in the bezel area BZ (Kim: ¶ 30); therefore, the DAM including both DAMB patterns are formed around the entire active area AA, i.e. along all of the edges of the protective film ENC.
With regard to the term “overlap” in the context of the feature “first and second light absorbing patterns, which overlap the bonding layer, respectively”.  Applicant has not acted as its own lexicographer to give the term “overlap” a meaning different from its standard meaning: therefore, the broadest reasonable interpretation consistent with the Instant Application includes at least optical overlap or physical overlap.  
With regard to optical overlap each of the innermost and outermost DAMB patterns optically overlap the bonding layer ADH when the display is viewed along its sides.  In other words, viewing the DAMB patterns along a line drawn from the outermost DAMB pattern (i.e. the left of the two DAMB patterns in Fig. 4) toward the innermost DAMB pattern (i.e. the right of the two DAMB patterns in Fig. 4) shows optical overlap between each of the two DAMB patterns and the bonding layer ADH.  
With regard to physical overlap, Fig. 4 unambiguously shows that the innermost of the two DAMB patterns also physically overlaps the bonding layer ADH by the partial physical contact at the border between the bezel area BZ and the active area AA.
Therefore, “first  [right DAMB in Fig. 4] and second [left DAMB in Fig. 4] light absorbing patterns DAMB, which overlap the bonding layer ADH, respectively” as required by feature [2] of claim 17.

With regard to feature [3] of claim 17, particularly the not-shown “release film” that is peeled off the bonding member in order to attach the encapsulation substrate ENC to the display panel’s “back plane BPL”, Kim states,
[0027] Further, the transparent adhesive film ADH is an adhesive film with a high transparency, and as shown in FIG. 4 does not include moisture absorption fillers.  In more detail, the transparent adhesive film ADH includes a transparent base film and an adhesive applied to both surfaces of the transparent base film.  A release film, is also attached to the adhesive.  When the encapsulation plate ENC is attached to the back plane BPL, the adhesive applied to both surfaces of the transparent base film is exposed by removing the release film.
(Kim: ¶ 27; emphasis added)
This is all of the features of claim 17.

 With regard to claims 18-20, Kim further discloses, 
118. (Currently Amended) The bonding member of claim 17, wherein the first protective film ENC has first and 2second opposed surfaces, with the first surface contacting the bonding layer ADH [as shown in Fig. 4], and the first and second light 3absorbing patterns DAMB are disposed on the first [bottom] or second surface [as shown in Fig. 4].  
119. (Currently Amended) The bonding member of claim 18, wherein the first light absorbing pattern [right DAMB in Fig. 4, which is innermost of the two DAMB patterns] is disposed 2inwardly from outer edges of the first protective film ENC.  
120. (Currently Amended) The bonding member of claim 17, wherein the second light absorbing pattern [left DAMB in Fig. 4, which is outermost of the two DAMB patterns] is disposed along edges of the first protective film ENC [i.e. along the outside of the bezel region BZ; ¶¶ 35-36].

III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Kim provides additional features reading on the claimed “first and second light absorbing patterns” that are different from these relied on above.  In this regard, Kim states,
[0036] In addition, a bank pattern may be formed inside the pixel array OLED & TFT of the back plane BPL to limit an area of the pixels.  Color filters and black matrixes may be formed on the encapsulation plate ENC.  … Further, the dam bank DAMB may be formed on the encapsulation plate ENC using the same material as the color filters and the black matrixes formed on the encapsulation plate ENC.  The color filters and the black matrixes are formed of an acrylic-based resin, to which a pigment is added.
(Kim: ¶ 36; emphasis added)
Because the black matrixes (and the color filters) are light absorbing patterns that are necessarily in physical contact with the bonding layer ADH, they may be taken as the claimed “first light absorbing pattern” that physically overlaps the bonding layer ADH.  The DAMB pattern, taken either collectively or as only the rightmost of two DAMB patterns in Fig. 4 shown in partial contact with the bonding layer ADH may be taken as the claimed “second light absorbing pattern” physically overlaps the bonding layer ADH.  Thus, with regard to claim 17, Kim discloses, generally in Fig. 4,
117. (Currently Amended) A bonding member for a display device comprising:  
[1] 2a bonding layer ADH;  
[2] 3a first protective film ENC disposed on the bonding layer ADH and having first  [black matrixes and/or color filters] and second [the DAMB pattern collectively or only the rightmost of two DAMB patterns in contact with ADH in Fig. 4] light absorbing patterns DAMB, which [physically] overlap the bonding layer ADH, respectively [¶¶ 35-36, and as explained above]; 4and 
[3] sa second protective film [“release film” at ¶ 27 but not shown] disposed under the bonding layer ADH.
To the extent that the black matrixes and color filters disclosed in paragraph [0036] are not shown together the DAMB pattern in Fig. 4, the embodiment shown in Fig. 4 may be interpreted as not anticipating claim 17.  However, it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the black matrixes and color filters on the same side of the first protective film ENC as the DAMB pattern because Kim explicitly suggests including them together and made from the same material (¶ 36, supra).
The explanation under feature [3] of claim 17, above, is incorporated here.
This is all of the features of claim 17.

With regard to claims 18-20, Kim further discloses, 
118. (Currently Amended) The bonding member of claim 17, wherein the first protective film ENC has first and 2second opposed surfaces, with the first surface contacting the bonding layer ADH [as shown in Fig. 4], and the first and second light 3absorbing patterns [supra] are disposed on the first [bottom] or second surface.  
119. (Currently Amended) The bonding member of claim 18, wherein the first light absorbing pattern [black matrixes and/or color filters] is disposed 2inwardly from outer edges of the first protective film ENC.  
120. (Currently Amended) The bonding member of claim 17, wherein the second light absorbing pattern [the DAMB pattern collectively or only the rightmost of two DAMB patterns in contact with ADH in Fig. 4] is disposed along edges of the first protective film ENC [i.e. along the bezel region BZ; ¶ 30].
Further with regard to claim 20, note that the claimed “edge” is not limited as to its width dimension.  As  shown in Fig. 6 of the Instant Application, the light absorbing pattern 327 is formed at the outer “edge” of the protective film 320 but has a width making said light absorbing pattern 327 extend inwardly of the outer edge.  As such, it is consistent that either the DAMB pattern taken collectively or only the rightmost of two DAMB patterns in contact with ADH in Fig. 4 may be taken as being “disposed along edges of the first protective film ENC” as required in claim 20.

IV. Response to Arguments
Applicant’s statements pursuant to 35 U.S.C. 102(b)(2)(C) disqualify each of US 2020/0105853 (“Kwon”) and US 2020/0273934 (“You”) as prior art.  Accordingly, the rejections premised on each of Kwon and You are withdrawn.
Applicant’s arguments filed 08/09/2020 with respect to US 2015/0028307 (“Kim”) have been fully considered but they are not fully persuasive.  Applicant’s arguments (Remarks are premised on an overly narrow view of the term “overlap” in the context of “overlap the bonding layer” and, with regard to claim 20, the term “edges” in the context of “along the edges of the first protective film”, which have been shown to be have plural interpretations in the context of the claimed “first and second light absorbing patterns” as newly claimed.  
V. Allowable Subject Matter
Claims 11-16 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
Upon disqualification of each of Kwon and You as prior art, the closest references for claim 11 are US 2020/0168844 (“Kim-844”) and KR 10-2016-0083609 (“Park”).  The Non-Final Rejection mailed 05/10/2022 (p. 11) explains the features of claim 11 disclosed in each prior art reference.  As explained therein, each of Kim-844 and Park discloses all of the features of claim 11 except for the claimed “through hole” and the light-absorbing pattern surrounding the through hole.
As such, the prior art does not reasonably teach or suggest --in the context of claim 11-- the claimed “through hole” and the light-absorbing pattern surrounding the through hole.
Claims 12-16 are allowable for including the allowable features of claim 11 by depending therefrom.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814